DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on 13 and 16 December 2021 have been entered.

Response to Amendment
In the Applicant’s replies of 13 and 16 December 2021, the claims were amended. Based on these amendments, the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:
Lines 5 and 6 recite that each container has a trunk “including an upper portion with a flat shape in a plan view”. Lines 10 and 11 refer to “a short axis direction in a plan view”. Line 11 should recite “the plan view” rather than “a plan .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “transferring the plurality of containers in a direction inclined at an angle of less than 45 degrees relative to a short axis direction in a plan view” and “the plurality of containers being transferred in the direction inclined at the angle of less than of its trunk in a plan view (see paragraph 26) but does not provide support for the broader limitation now claimed. For example, the language of claim 1 could refer to the short axis direction of the batch mold. For purposes of examination, claim 1 will be interpreted as referring to the short axis direction of the trunks of the containers. Claims 2 and 3 are rejected based on their dependency from claim 1.
This same issue also applies to claim 2 with respect to the phrase “a long axis direction”. See paragraph 31 of the specification. For purposes of examination, claim 2 will be interpreted as referring to the long axis direction of the trunks of the containers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0029280 (“Morikami”) in view of World Patent Application Publication No. WO 2015/079627 ("Tabata", with citations to U.S. Patent Application Publication No. 2017/0100873, which is used as an English translation), Japanese Patent Application Publication No. JP 2003-175910 (“Matsumura”), cited in an IDS, U.S. Patent Application Publication No. 2013/0193601 (“Wilson”), and either U.S. Patent Application Publication No. 2014/0083059 (“Meinzinger”) or U.S. Patent Application Publication No. 2017/0348757 ("Kurosawa").
Regarding claim 1, Morikami discloses a container production method by liquid blow molding (see paragraphs 1 and 6), the method comprising:
a liquid blow molding step (see paragraphs 29-34 and Figure 1) of (i) supplying a pressurized liquid (via the pressurized liquid feeder 22; see Id.) into a plurality of preforms (the preforms P; see Id.) disposed in a batch mold (the blow molding die 21; see Id.), the batch mold including a plurality of cavities arranged in series (the cavities 21a; see Id.), and (ii) molding the plurality of preforms into a plurality of containers (the containers C; see Id.) each having a trunk (the containers C are bottle-shaped and hold a beverage, cosmetic, or medicine, for example; see paragraphs 17, 30, and 34; a bottle necessarily has a trunk), and each trunk holding the liquid (see paragraph 34); and
a transferring step (see paragraph 44 and Figure 1) of removing the plurality of containers out simultaneously from the batch mold (see Id.; note the plurality of grip 

Morikami does not disclose that the batch mold is a batch metal mold.
Tabata discloses a mold employed in a blow molding device that uses liquid as a pressurized fluid when molding a preform into a container. See paragraph 1. The mold is a metal mold 1. See paragraph 26 and Figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a metal mold as the mold in the process of Morikami, as taught by Tabata, since Tabata indicates that metal is a suitable material for a mold used in liquid blow molding. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Sinclair & Carroll Co., Inc. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).


It is noted that “have a flat shape in a plan view” is defined by the Applicant in paragraph 20 of the specification to mean that, in a plan view, the width in the long axis direction is larger than the width in the short axis direction perpendicular to the long axis direction.
Matsumura discloses a rectangular bottle 2 with a main body 2a having a planar shape, i.e., a cross section of a substantially rectangular shape. See lines 86-88 of the provided translation as well as Figures 1 and 2. The main body 2a of the bottle 2 corresponds to the claimed trunk. With respect to the claimed upper portion, please see the area to which reference numeral 2 points on the leftmost bottle 2 of Figure 2 (marked up below). This upper portion has a flat planar shape in a plan view, as can be seen from Figures 1 and 2. Also, please note that the bottle 2 is described in lines 86-88 as being rectangular, with a cross section of substantially rectangular shape.

    PNG
    media_image1.png
    364
    533
    media_image1.png
    Greyscale



Morikami does not disclose transferring the containers C in a state in which a mouth of each container C is not sealed. Caps are mounted on the openings of the containers C before they are conveyed by the conveyor 31. See paragraph 44.
However, it is well known in the liquid blow molding art to transfer filled and unsealed containers from a filling station to a sealing/capping station. For example, see paragraphs 41-43 and Figure 1 of Wilson. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have transferred the containers C of modified Morikami from the blow molding die 21 to a sealing/capping station, as taught by Wilson, rather than cap the containers C in the blow molding die 21 since Wilson indicates that this is a suitable system arrangement. This would represent a simple substitution of one known element for another (one capping arrangement for another) to obtain predictable results. See MPEP 2143(I)(B).

With respect to the direction of the transfer, it is known to transport a filled and unsealed container having a flat shape in a plan view in both a short axis direction of the container and a long axis direction of the container. For example, see Figures 3 and 4 and paragraphs 48, 49, and 52 of Meinzinger, in which containers 2 move in the short 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tried transferring the containers C of modified Morikami in the short axis direction of their trunks, as illustrated by Meinzinger, since Meinzinger indicates that this is a suitable direction in which to transport a filled and unsealed container having a flat shape in a plan view. Also, there were a finite number of options available (especially given what would be required to maintain such a container at an angle during transport), and one of ordinary skill in the art could have pursued these options with a reasonable expectation of success. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I)(E). Transferring a container in the short axis direction of its trunk is equivalent to transporting the container at an angle of 0 degrees relative to the short axis direction of its trunk, thereby meeting the claim limitation that the angle is less than 45 degrees.
With respect to the orientation being maintained along the entire transfer path between the batch mold and the capping location, in the absence of any teaching that it is advantageous to rotate a container to its long-axis direction for at least some portion of the transfer path, it would have been obvious to one of ordinary skill in the art to have maintained the container’s orientation in the short-axis direction throughout the transfer.

max = (2h/D)xG, where h is the headspace height of the can, D is the diameter of the can, and G is the gravitational acceleration. Not exceeding amax prevents the contents of the cans from spilling out. See paragraph 26 and Figure 4.
Based on the equation provided by Kurosawa, one of ordinary skill in the art would have recognized that the maximum allowable acceleration depends on the width of the container in the direction of the acceleration. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have transported each container C of modified Morikami in the direction in which its width was shortest, i.e., the short axis direction of its trunk. This would eliminate the need to adopt a relatively long linear intermediate conveyance path, thereby providing the benefits disclosed in paragraph 6 of Kurosawa. Alternatively, increasing the maximum allowable acceleration would have enabled Morikami to increase the rate at which the containers C move through the production line.
i.e., the short axis direction of its trunk, but also that this orientation should preferably be maintained along the entire path between filling and capping in order to prevent spills and fully achieve the benefits disclosed in paragraph 6 of Kurosawa.

Regarding claim 2, the blow molding die 21 of Morikami opens into left and right portions relative to Figure 1. See paragraph 30. Once liquid blow molding is complete, the blow molding die 21 is opened, and the containers C are removed from the blow molding die 21 by the conveyor 31. See paragraphs 30 and 44 and Figure 1. Based on the above, particularly Figure 1, it should be recognized that the containers C exit the blow molding die 21 in a direction (downward relative to Figure 1) that is perpendicular to the direction in which the mold 1 opens (left and right). Since the containers C of modified Morikami are being transferred in the short axis direction of their trunks, as discussed above in connection with the rejection of claim 1, and since the blow molding die 21 is being opened perpendicular to the direction of transfer, then the blow molding die 21 is being opened in the long axis direction (of the trunks), as claimed. Specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the cavities 21a of the blow molding die .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morikami in view of Tabata, Matsumura, Wilson, and either Meinzinger or Kurosawa, as applied to claim 1 above, and further in view of U.S. Patent No. 3,662,048 (“Turner”).
Regarding claim 3, modified Morikami does not explicitly disclose wherein, in the transferring step, the batch metal mold is opened in the short axis direction, and the plurality of containers are transferred after changing an orientation of the plurality of containers. However, it is known in the art to configure a mold such that it opens in the short axis direction of the container being molded. For example, note the parting line, the shape of the cavity 12, and the shape of the parison 24 in Figures 1-5 of Turner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, if the blow molding die 21 of modified Morikami was based on an existing mold that opened in the short axis direction as shown in Turner, then the containers C of modified Morikami would need to be rotated to transfer them in the short axis direction. As discussed above in connection with the rejection of claim 1, it would have been obvious to have transferred each container C of modified 

Response to Arguments
The Applicant's arguments filed 16 December 2021 have been fully considered, but they are not persuasive.
The Applicant argues that Meinzinger does not disclose transferring the containers 2 in a direction inclined at an angle of less than 45 degrees relative to a short axis direction in a plan view. However, this is clearly shown in the plan view of Figure 3 of Meinzinger where the containers 2 are transferred at 0 degrees and 90 degrees to the short axis direction of their trunks.
The Applicant makes the same argument with respect to Matsumura. However, as shown in the plan view of Figure 1 of Matsumura, the bottles 2 are transferred at 0 degrees and 90 degrees to the short axis direction of their trunks.
With respect to Kurosawa, the Applicant argues that Kurosawa only teaches conveying the cans W vertically (i.e., not inclined), as shown in Figures 1-3. The claims do not require transporting the containers at an angle inclined to vertical. Claim 1 recites transferring the containers in a direction inclined at an angle of less than 45 degrees relative to a short axis direction (of the trunks) in a plan view. See the Applicant’s Figure 
With respect to the Applicant’s arguments regarding Okuyama, the Examiner respectfully disagrees for the reasons set forth in paragraph 45 of the office action dated 15 September 2021. Regardless, Okuyama is no longer relied upon for this limitation, making the Applicant’s arguments moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744